UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4532



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARL TRACY, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-02-518)


Submitted:   January 28, 2004          Decided:     February 27, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., Charleston, South Carolina, for Appellant.
Robert Hayden Bickerton, Carlton R. Bourne, Jr., Assistant United
States Attorneys, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carl Tracy, Jr., pled guilty to conspiracy to possess

with intent to distribute fifty grams or more of cocaine base in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2000), and was sentenced

to 250 months imprisonment and five years supervised release.

Tracy’s    attorney    has     filed    a   brief   pursuant     to   Anders    v.

California,   386     U.S.   738   (1967),     alleging   that    there   are   no

meritorious issues for appeal, but asking the court to consider if

Tracy’s sentence is excessive for a first-time offender. Tracy has

filed a pro se supplemental brief raising two issues.                     None of

Tracy’s claims were preserved in the district court.                  Therefore,

they are reviewed for plain error.             See United States v. Martinez,

277 F.3d 517, 526-27 (4th Cir. 2002).

           First, Tracy asserts that the district court erred in

calculating his sentence.            However, our review of the district

court's application of the sentencing guidelines discloses no

error.    Tracy's sentence did not exceed the statutory maximum and

was within a properly calculated guideline range.                Accordingly, we

deny relief on this claim.

           Next, Tracy contends that the district court erred in

determining    the    amount    of     drugs    attributable     to   him.      In

calculating drug amounts, the court may consider any relevant

information, provided that the information has sufficient indicia

of reliability to support its probable accuracy. See United States


                                       - 2 -
v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir. 1992).      Here, Tracy did

not object to the drug quantity contained in the presentence

report, and the district court correctly adopted the factual

findings of the presentence report.      See United States v. Terry,

916 F.2d 157, 162 (4th Cir. 1990).     Accordingly, we deny relief on

this claim as well.

          Finally, Tracy contends that sufficient evidence did not

exist to prove he possessed a firearm in violation of 18 U.S.C.

§ 924(c)(2000).   This charge was dismissed pursuant to a written

plea agreement.   To the extent that Tracy attempts to contest the

inclusion of the firearm in the offense level computation of the

presentence report, the argument is without merit.    “No limitation

shall be placed on the information concerning the background,

character, and conduct of a person convicted of an offense which a

court of the United States may receive and consider for the purpose

of imposing an appropriate sentence.”      18 U.S.C. § 3661 (2000).

Therefore, the district court did not err in considering Tracy’s

possession of a firearm in determining his appropriate sentence.

See United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998).

          Pursuant to Anders, we have reviewed the record and find

no potentially meritorious issues.      We therefore affirm Tracy's

conviction and sentence.   This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.      If the client requests


                               - 3 -
that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.    Counsel's motion must state that

a copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                           AFFIRMED




                                 - 4 -